Case 1:19-cv-01096-LTB Document 1 Filed 04/12/19 USDC Colorado Page 1 of 8

4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO
FILED

UNITED STATES DISTRICT COUR;
DENVER, CoLoRAna oO!

 

 

Civil Action No.
(To be supplied by the court) serene ms ae
. yy | CLERK
Fibjan lezqvez , Plaintiff rt nar era

Vv.

Geo- DS - TCE | ©
(reos hidtal Stat

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the Space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness Statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:19-cv-01096-LTB Document 1 Filed 04/12/19 USDC Colorado Page 2 of 8

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case.

Labiqn Vag 3/30 Catlad borore, to S00/C

(Name and complete mailing address)

Att-__

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If

more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INF ch TION.”

Defendant 1: Gite DIS-TUL 3/% 4), plane's furore CO, 00/0

(Name and complete mailing address)

303- 36l-€e¢e|Z

(Telephone number and e-mail address if known)

Defendant 2: Gecs Wedical Staff 310 U. Zakland/ Aurore YO i

(Name and complete mailing address)

303 - 3é/- @0/ 2.

(Telephone number and e-mail address if known)

Defendant 3:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

   
Case 1:19-cv-01096-LTB Document 1 Filed 04/12/19 USDC Colorado Page 3 of 8

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

M Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Viclatron of American aArsahili Hy act,
Vitlation of Cnsfitotional Rents. Medical mulpractree

 

 

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiffs a citizen of the State of _ Y7ULK 4 CO

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

(cilorado

Defendant 1 is incorporated under the laws of
state or foreign nation).

(name of

 

Defendant 1 has its principal place of business in CO ( OLA LO (name of
state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

 
Case 1:19-cv-01096-LTB Document1 Filed 04/12/19 USDC Colorado Page 4 of 8

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

cramone: 6v8@_gyrl Violation pf Abs e lnftityrronal ZIGh.
— fF#SSee/F, verbal £ Physree l.
Supporting fits: yy gr gp .,4 Septeinber 14 20/8 uff AY

Whue im housecl at was on lockdown - Lring lunch

bree OFC Piss: flutes cpenect my Gil fe go and get
my lunch 4 ray. As xr LUCAS Well back my bid
Slicl me a bag ot Cott ee through the deol. IMSS Kamires,
Star ted Screaming across the pod ,dve to echo and
me Nor having my heeritg ards + automatically
Assumed SR Said fe Give [ft back , So zt ard and

Zz Started Walk g buck to My Cell, She approached
Ne, JUS# rhohes dwey frov jy Lace Aiud Sctéamec
“didnt You fcking hear me"? She literally sprayed mé
with sp7t twa © dSlepped back aud wes Frying
lo avotd yur YElng tr my facé, Ard She's Chesing
me down the tier Caling me a bitch and Stating
Why t was vunning from a Oth ane Saying TL
wus Scared of aA bitch. D am Very Searcy For my
lovguage bub Is what happened , LD eve meeny
Wotkwsses wost got Bépotted wif Cetlmatke 7S SH]
here, soe Vinalay - Grarcra, Jt ge pletale Q2OPFY2C ICY | These

are. verbal theeaths and her SPoyug me with

 

   

 
Case 1:19-cv-01096-LTB Document1 Filed 04/12/19 USDC Colorado Page 5 of 8

cramtwo: AL Violation medioal hedlect And

NuaoralH@®, Castug parry @ }
Supporting ce 4 WA Sure Trg “

/in fof Sere erlatly Whei hut ff wes
ON of about fogost 237d, FZ had a medrca(
Cond¢ fior ¢n ney Genital Area , 20/5 lf was Frente
auto, Curtd in D.0.C ° Auyway ifSS aK Mm grown hate
Wat was treated with hitvegen y they fr 00 ZL [fF 2or
3 Jimes avd 14 Wet Away. Some how Ht Came back
\k¥ Was Feny GUA bear ly Visible .t% was %£th OY og
+ Aa { (
Nocter Kebertsor7 hove GE GEO She tleated
: ny cep on rt. Te was fle Mosf
made an WLrs(n an / : hrwey) slo spl Li
painevi ‘reat nunt' L weit wUg/) ,

open, mace a hege wand on IF, iL 400K Aboot
a month or more for it fo heal ahd close At
4g jmcioton “Sucgery" Sle performed T was
Scraming ta pain . Now it's So times brgger
‘\ss ot eXachy paintal bu t VHS5 Trrikating .
had \ 2ey\ “ocke doled +o See Clecmectalog (SF,
ve Ye Wis date £ have net been Seen or have
madd any offert 1 fix the problem .

Mijhow! they placecl me Mere 1” bushel], one OF

My heavrag Aras uU/a §& broke, the of her WS

cracked aud blarly Working , berug pel iy fape
not tenctronig property the Medical STA
5

 
0) States oP CONS ) ei FL" Colorado Page 6 DD

Spit as She Was \yeneng (> a form of
Gssalt. TF grieved lnts matter, nothing was done
Abevt 1 Sa 1 Requesteh QA Civil lawsolt
Cecoment £ rox Captain Knight aAlicd hé statect
Shalt detameés Act have access fo Civil Surf
clocvimenrs. They also denred ny Kegeest FO
Cal! pele ava file & Ke pert- Lor assaul/. The
Gre CLO Kes rolvee Stated that FL ar Not Le
advised of ang further Admini straive action
beiug taken. ThE Caplatls ANY Mg JY Keyvest
Yo Make pelle Kepert ave Abtain Civil Slr
documents 15 Qa lomplehe vrolatiem of WY Cler/
Eecgnts. Off tee d€ that 2D am AlSab le Mid
ain already travnatrzed by ay these vncrvt/
actions aid Abuse Cavsed by Laketwocel pel [Ce
nuch (Cllo. The duperiser y03s° Catntterto
popced aid SHatecp Play aednt have 1 gUreiwwe
a te footage on fecord, Le. T have af
He copres co grievances avd Phe Kepl"¢(es ~ Lana
a detainee, nofa Convict Z dent deserve te
Get spit on, Chased aud Fet Verbally
threatened by a OF tL, Of LJheo Nas 12 O f2es CECT
for others or dev Self. Thise peopl AC °¥P%eE
to uphold the law, not breale Th. Lets Say
was [Nn a female oft cer S face, Shovt img
vyreroal thezathS — aucl practically sertttag on

hr, OTM 5SUtre wWwovlcl b& Facting Seo cts
Charges .

 

 

 
Case 1:19-cv-01096-LTB Document1 Filed 04/12/19 USDC Colorado Page 7 of 8

i)

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST

FOR RELIEF. + pees VA fer sey Vrolation of
Cmstitutiona/ Rig hts, Geo Heny leg Pe
mak Reg Aa pele ke fant, pry sian
ASSavtiNg HE by SC rea ag in fy
fel le civil practically SPITE RG On here
making nuy pest travmafre syhclronne teers
Worse than what Llakewoed and Jetr Co
made Tt And fer medrcal ya) prachce

that Caose pata ond Soffecing. Some one
NeckS fe Pay anc CompenSate me.

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper

\ purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(Plaintrif's signature) CO
H-~ Q-20l[F
(Date)

 

(Revised December 2017)

 
e 1:19-cv-01096-LTB Document 1 Filed 04/12/19 USQC Colorado Page 8 of 8

£ Statement ot claims /ikum 2

— CT

 

heve Never has YY Latterrves Or)
Shock V0 beey ays witheut aly
Seif Lert es at lea gt S 7 (12€S. dy mad /1tY fe
hea has been Caus(legq Mafor
rental, phy Steal, PYG ce! and
CMot( hal Avs regs Slits NA ca /
maloractrle ald wed (c@/ hed lec?
(Sa Major WAation né y y ALY
Aut loan sta Krghhs
